warrantless, nonconsensual blood draw conducted pursuant to NRS
                 484C.160(7), which allows a police officer to use force to obtain a blood
                 sample from a person, and concluded that this provision was
                 unconstitutional.   Byars v. State, 130 Nev. 336 P.3d 939 (2014).
                 Therefore, petitioner's inquiry concerning the constitutionality of the
                 implied consent statute has been decided. Accordingly, we
                             ORDER the petition DISMISSED.




                                                                      j.
                                        Parraguirre


                                               J.                                       J.
                 Douglas



                 cc:   Chief Judge, Tenth Judicial District
                       Hon. Charles M. McGee, Senior Judge
                       Churchill County District Attorney/Fallon
                       Attorney General/Carson City
                       The Law Office of Jacob N. Sommer
                       Churchill County Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e